Case 4:18-cv-00474-ALM Document 24-23 Filed 12/04/18 Page 1 of 6 PageID #: 1196



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS


 VIRGINIA INNOVATION SCIENCES,
 INC.,

                Plaintiff,
                                                       Civil Action No.4:18-cv-00474-ALM
        v.
                                                       JURY TRIAL DEMANDED
 AMAZON.COM, INC.,

                Defendant.




             DECLARATION OF DR. ANNE (TIEHONG) WONG IN SUPPORT
                   OF PLAINTIFF’S RESPONSE IN OPPOSITION
              TO AMAZON.COM, INC.’S MOTION TO TRANSFER VENUE

 I, Dr. Anne (Tiehong) Wong, declare as follows:

        1.      I am over the age of eighteen (18) and am personally familiar with and have

 personal knowledge of the facts stated in this declaration. If called as a witness, I could and

 would testify competently to each fact stated herein.

        2.      I am a US citizen. I legally changed my name from Tiehong Wang to Anne Wong

 during naturalization. My last name from Wang is changed to Wong to more closely comport

 with the correct pronunciation of my last name.

        3.      This declaration is made in support of Virginia Innovation Sciences, Inc.’s

 Response in Opposition to AMAZON.COM, Inc.’s Motion to Transfer Venue to the Eastern

 District of Virginia.

        4.      I am one of the two named inventors of United States Patent No. 9,729,918,

 9,912,983, 9,942,798 entitled “Method and System for Efficient Communication” asserted

 against Amazon.com. in this action. The other named inventor of these patents is my brother,


                                                   1
Case 4:18-cv-00474-ALM Document 24-23 Filed 12/04/18 Page 2 of 6 PageID #: 1197



 Dr. Ronald (Tiejun) Wang. I and my brother are also named inventors of patent 9,723,443. My

 father, Prof. Ximing Wang, is also a named inventor of patent 9,723,443.

         5.      I was personally involved in the research and development of the patented

 invention disclosed in the patents asserted in this action.

         6.      I was the chief executive officer of Virginia Innovation Sciences, Inc. In that

 role, I managed Virginia Innovation Science Inc.’s day-to-day operations.

         7.      Prior to November 9, 2018, Virginia Innovation Science, Inc. was the owner of

 the patent asserted in this action.

         8.      Effective November 9, 2018, Virginia Innovation Science, Inc. merged into

 Innovation Science, LLC, a Texas corporation with an office at 5800 Legacy Circle, Suite 311,

 Plano, Texas 75024.

         9.      The merger, which was contemplated prior to the filing of this action, was

 undertaken in order to capitalize on the favorable tax environment in Texas.

         10.     As of November 9, 2018, Innovation Science LLC is the owner of all interests and

 rights in the patent asserted in this action. Innovation Science LLC is the current owner of the

 patent asserted in this action.

         11.     I am the chief executive officer of Innovation Sciences LLC. I managed

 Innovation Science LLC’s day-to-day operations.

         12.     I currently reside at 5800 Legacy Circle, Suite 311, Plano, Texas 75024.

         13.     The Eastern District of Texas is a more convenient venue for Innovation Sciences

 LLC and for me than the Eastern District of Virginia.

         14.     As a result of the merger, prior Plaintiff, Virginia Innovation Science, Inc. no

 longer exists and it will not be maintaining an office in Virginia.




                                                   2
Case 4:18-cv-00474-ALM Document 24-23 Filed 12/04/18 Page 3 of 6 PageID #: 1198



        15.     The documents of Virginia Innovation Sciences, Inc., electronic and physical, are

 stored at the offices of Innovation Science LLC in Plano, Texas.

        16.     My brother and my father, also co-inventors stay with me for depositions and trial

 testimonial in the United States for Innovation Science patent litigations. I am not aware of any

 other witness with relevant knowledge of the patent asserted in the case.

        17.     The patents asserted in this action are from a large patent family including about

 fifty patents and patent applications. Within that patent family there are distinct lines of

 technologies, with each line of technology having similar backgrounds and different focus. In

 some cases, applications were prosecuted with a set of claims directed to different aspects of the

 invention disclosed. In other cases, material was added to early patent disclosures as the cases

 were prosecuted at the United States Patent and Trademark Office, making the successor patent

 application different from its predecessor.

        18.     The patents asserted in this action, e.g. Patent No. 9,912,983, has a specification

 that overlaps with some parts of the specification of Patent No. 7,899,492, previously asserted

 against Amazon in the Eastern District of Virginia. The ‘983 and ‘492 patents are separated by

 at least eleven continuation applications and three continuations-in-part. As a result, the later

 ’983 patent containing substantial disclosures not found in its distant relative. For example, and

 not exhaustively, Figures 21-31 of the ‘983 Patent, and supporting parts (col 30 – 42) of the

 specification, were not part of any of the patents previously asserted against Amazon. Major

 specification support for the asserted claims of current action have never been considered by a

 Virginia court which includes Figs 1, 2, 16, 18, 19, 20 -31, col 6-10, col 21-26, col 28 – 42 of

 patent ‘983, etc.




                                                   3
Case 4:18-cv-00474-ALM Document 24-23 Filed 12/04/18 Page 4 of 6 PageID #: 1199



        19.       The pending four cases in EDTX are about smart home technology. The major

 accused products in current pending four cases include Amazon’s smart home (Echo/Alexa)

 technology and products, Vector’s security products, HoneyWell’s security products, and HTC’s

 smart phone with Alexa built in. None of them has ever been litigated in EDVA. Judge

 O’Grady of the EDVA has no prior experience of any of them.

        20.       The asserted claims of the asserted patents and accused products are different than

 those considered by Judge O’Grady that I do not consider the infringement contentions from the

 first action against Amazon in EDVA to be relevant to current case. I attach my analyses that

 highlight the differences as Attachment A and Attachment B. In addition, the following chart

 helps clarify some of those differences:

                      Patent   Disputed Asserted In                    Accused Product
                       No.        In     EDTX?
                              Amazon I?
                    9,729,918     No       Yes              Smart Home Products, including those
       Patents                                                  that include or work with Alexa
       asserted                                              technology, e.g. Echo based products
       in Four      9,912,983       No           Yes                     Same as above
       Pending      9,942,798       No           Yes        Smart Home Products, including those
       Cases in                                                 that include or work with Alexa
        EDTX                                                 technology, e.g. Echo based products
                    9,723,443       No           Yes          Amazon’s Replenishment Products;
                                                                      Amazon Dash Button
                    7,899,492      Yes           No         Signal Conversion for External Display
                                                                  Amazon FireTV/Fire Stick
          All       8,050,711      Yes           No             Same above – ‘492 patent family
        Patents     8,903,451      Yes           No             Same above – ‘492 patent family
       Litigated    8,948,814      Yes           No             Same above – ‘492 patent family
       in EDVA      9,118,794      Yes           No             Same above – ‘492 patent family
                    8,712,471      Yes           No             Same above – ‘492 patent family
                    9,286,853      Yes           No             Same above – ‘492 patent family
                    9,355,611      Yes           No             Same above – ‘492 patent family
                    8,135,398      Yes           No         Signal Conversion for External Display
                                                                  Amazon Fire TV/Fire Stick
                    8,369,844      Yes           No           Amazon Dash Button (re-purchase)
                    RE46,140       Yes           No            Secure online payment technology



                                                   4
Case 4:18-cv-00474-ALM Document 24-23 Filed 12/04/18 Page 5 of 6 PageID #: 1200



        21.     In the first action against Amazon, Judge O’Grady found that all eight of the

 patents in the ‘492 patent family were invalid under § 101 on the grounds that the claims were

 directed to an abstract idea, as he did with the claims of RE46,140. The claims of the remaining

 two patents, ‘398 and ‘844, in that action were not infringed based on the claim constructions

 adopted by Judge Grady.

        22.     Only one of the ten claim terms construed by Judge O’Grady, “item signal status”

 is found in any of the patent claims asserted in this Court (the ‘443 patent). Except for

 “Amazon’s dash button” accused with ‘443 patent in current case, the accused technology in all

 four pending cases in this Court have never been litigated in EDVA. Judge O’Grady has no

 exposure to the smart home and home security products accused for direct and joint infringement

 with asserted patents in all four pending cases in this Court.

        23.     Virginia Innovation Sciences, Inc., filed a second action against Amazon.com in

 the Eastern District of Virginia on August 8, 2017. In that action, Amazon’s Echo/Alexa line of

 products was accused of infringing the 9,729,918 Patent. In that case, and only in that case, did

 Virginia Innovation Sciences, Inc. accused Amazon Echo/Alexa of infringement in Virginia.

 That case was dismissed without prejudice before Amazon answered.

        24.     I have read the Ware Declaration submitted in support of defendants’ three

 motions to transfer and found that the characterization misleading. On page six of Mr. Ware’s

 Declaration, a pool of “VIS Patents Asserted in First Two Cases” and “Accused Amazon

 Products & Services in the Three Cases” was developed to compare with the patents asserted and

 accused products in current case. Although the second action in EDVA was dismissed before

 Amazon’s answer, Mr. Ware’s chart suggests that EDVA (Judge O’Grady) is familiar with all




                                                   5
Case 4:18-cv-00474-ALM Document 24-23 Filed 12/04/18 Page 6 of 6 PageID #: 1201



 the patents and accused products in his pool, including the patents asserted and products accused

 in the second action.

        25.     Judge O’Grady in EDVA has no expertise regarding the asserted patents and

 accused products in the second action. No Amazon Echo/Alexa products were accused of

 infringement in the first Amazon action, those products were at issue only in the second Amazon

 action, and that second action that was pending in the Norfolk Division of the Eastern District of

 Virginia before a different judge. In addition, that second action was dismissed before an

 Answer was even filed.

        26.     There is no overlapping of patent asserted between the first case in EDVA and

 current pending actions in EDTX. The smart home and home security technology accused in all

 four pending lawsuits in this Court was never accused in the first action addressed by Judge

 O’Grady.

        I declare under penalty of perjury that the foregoing is true and accurate.



 DATED: __Dec 4, 2018__________                       Respectfully submitted,



                                                      ____/Anne Wong/___________________
                                                      Dr. Anne Wong




                                                 6
